DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
Response to Amendment
	The Amendment received March 31, 2022 has been entered. Support for the Amendment is provided by the Applicant’s originally filed disclosure including paragraphs 10 and 50 of the Specification.
Response to Arguments
Applicant’s arguments with respect to the December 16, 2021 Final Rejection have been fully considered. 
The Applicant contends that the prior art relied upon by the Final Rejection does not teach the amended claim limitations and further argues that Yang teaches away from modifying Kabir to arrive at the claimed invention because Yang seeks to minimize oxidation while D1 and D3 seek to increase oxygenation. Remarks at 7.
While new grounds of rejection are asserted below to address the newly amended claim language, the Applicant’s argument with respect to Yang is not persuasive because the teachings of Yang were not relied upon to teach an oxygenated graphene and instead, were merely relied upon to assert that use of the claimed aqueous solution would have been obvious. Furthermore, the teachings of Yang are compatible with that of Kabir because reoxidation of the graphene is known in the art to follow reduction as taught by the newly cited reference US2017/0314141 to Xu to control oxygen content in graphene.  
Prior Art
D1:	Kabir et al. (previously cited) Electrochemical modification of a pyrolytic graphite sheet for improved negative electrode performance in the vanadium redox flow battery, Journal of Power Sources, Volume 342, 2017, Pages 31-37 (previously cited).
D2:	Yang et al. (previously cited) Organic Radical-Assisted Electrochemical Exfoliation for the Scalable Production of High-Quality Graphene; J. Am. Chem. Soc. 2015, 137, 13927−13932. 
D3:	Gonzalez et al. (previously cited) Outstanding electrochemical performance of a graphene-modified graphite felt for vanadium redox flow battery application, Journal of Power Sources, Volume 338, 2017, Pages 155-162.
D4: 	EP3178967 to Yao (previously cited).
D5:	US2017/0314141 to Xu discloses electrochemical oxidation and exfoliation of graphite fiber structures (abstract) including the use of aqueous ammonium sulfate solution (¶83) and the formation of an oxygen surface content having a C:O ratio of 1:1 to 25:1 (¶29).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 10, 12, 13, 17-18, 20-22, and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claims 1, 6, 7, 10, 12, 13, 17-22, and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part a “surface oxygen content being within the claimed range of at least 20% as determined by X-ray photoelectron spectroscopy” rendering the claim scope indefinite because it is unknown what units the claimed oxygen content range is in. The remaining claims depend from Claim 1 and accordingly are rendered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 10, 12, 13, 18, 20-22, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, D3, and D5.

	Regarding Claim 1, D1 discloses a method of making a flow battery, the method comprising: exfoliating a graphite felt by applying a voltage differential to the graphite felt in an aqueous solution (abstract, section 2.2 electrode preparation), thereby forming an exfoliated graphite felt for use as electrodes in a redox flow battery (abstract, section 2.2 electrode preparation). The graphite felts are exfoliated in 1 M H2SO4 by applying a potential of 2.1 V for one minute at room temperature (section 2.2).
	D1 is silent with respect to configuring first and second exfoliated graphite felt portions as electrodes in a flow battery comprising a membrane separating first and second electrolyte reservoirs.  
	D3 discloses redox flow battery comprising graphite felt electrodes with a membrane separating the electrodes and first and second electrolyte reservoirs (section 2.2, Nafion membrane separating two graphite felt electrodes and the catholyte and anolyte regions, see also section 2.4).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the exfoliated graphite electrodes of D1 in the known redox flow battery structure of first and second graphite felt portions as electrodes in a flow battery comprising a membrane separating first and second electrolyte reservoirs as taught by D3. The motivation for doing so would be to apply the electrodes of D1 in the expressly disclosed intended application of a redox flow battery using a known redox flow battery configuration as taught by D3.
	D1 discloses the voltage differential is 2.1 V for 1 minute in H2SO4 (section 3.1) to exfoliate the graphite felt creating a modified surface for the graphite electrodes. D1 applies the voltage differential for 1 minute which is within the claimed duration of from 15 seconds to 10 minutes (section 2.2, section 3.1) thereby forming an exfoliated graphite felt.
	D1 does not disclose the claimed voltage differential range wherein: the voltage differential is from 5 V to 20 V; and the aqueous solution comprises dissolved ammonium sulfate ((NH4)2SO4).
	D2 discloses exfoliating graphite sheets (p. 13928 exfoliation of graphite foil electrodes) in aqueous ammonium sulfate solution (abstract, p. 13928 right col. line 1) by applying a potential of 10 V for less than 10 seconds (p. 13928 right col.). The use of aqueous ammonium sulfate inhibits strong oxidation defect formation that occurs in sulfuric acid type and other acidic electrolytes (p. 13928 left col first paragraph) and generated radicals can be eliminated to improve the quality of the graphene (p. 13928 left col first paragraph).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to have modified the (1) aqueous solution of D1 to comprise an aqueous solution comprising ammonium sulfate in order to eliminate radicals and improve graphene quality as taught by D2; and (2) to have conducted exfoliation in the process of D1 at a voltage differential within the claimed range, such as at 10 V as taught by D2, in order to conduct exfoliation at a voltage potential suitable for exfoliating the felt in the electrolyte taught by D2. Furthermore with respect to the voltage application during graphite felt exfoliation, one of ordinary skill in the art motivated to use the electrolyte of D2 in the method of D1 would have found it further obvious to have selected a voltage within the claimed range in order to conduct the graphite felt exfoliation within a workable range of potential in order to obtain an exfoliated graphite felt consistent with the method of D1. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Here, the general conditions of the claimed method including exfoliating graphite felt under an applied potential in an aqueous solutions are known in the prior art, and the difference in potential applied during aqueous graphite felt exfoliation would have been obvious to one of ordinary skill in the art. Furthermore nothing of record indicates such voltage range is critical.
D1 is silent with respect to the specific surface oxygen content being within the claimed range of at least 20% as determined by X-ray photoelectron spectroscopy.
D5 discloses electrochemical exfoliation of graphite fiber structures using ammonium sulfate solution wherein the graphene oxide obtained has a carbon:oxygen ratio of 1:1-29:1 (¶29).
Given the similarity in the graphite exfoliation process between D5, D3, and D1, one of ordinary skill in the art would have expected the graphene of obtained by the process of D1 modified as asserted above to comprise an oxygen content within the claimed range as taught by D5. One of ordinary skill in the art would have further found this to be obvious and desirable to achieve because D5 teaches the oxygen content is controllable during exfoliation and post treatment (¶47) and desirable because it achieves improved graphene oxide.
	Regarding Claims 6 and 7, D1 modified in view of D2, D5 and D3 is relied upon as above. D2 further discloses wherein the concentration of dissolved ammonium sulfate is 0.1 M which is within and renders obvious the claimed range of from 0. 1 M to 0.5 M (regarding Claim 6), and with respect to Claim 7, wherein the concentration of dissolved ammonium sulfate is 0.1 M.  
	Regarding Claims 10, 28, and 31, D1 modified in view of D2, D5 and D3 is relied upon as above. D2 further discloses the voltage differential for exfoliation in ammonium sulfate aqueous solution is 10 V as discussed above and this is within and renders obvious the claimed range of voltage differential of from 10 V to 15 V (with respect to Claim 10) and the voltage differential is about 10 V (with respect to Claim 28), wherein the voltage differential is a positive voltage differential (regarding Claim 31).   
	Regarding Claim 12, D1 modified in view of D2, D5 and D3 is relied upon as above. D1 further discloses wherein the voltage differential is applied for a duration of 1 minute which is within and renders obvious the claimed range of from 30 seconds to 4 minutes. Furthermore, one of ordinary skill in the art before the time of filing the claimed invention would have found it obvious to select a duration of voltage application within the claimed range based on the teachings of D1 and D2 wherein D1 teaches a voltage application of 1 minute, and wherein D2 teaches voltage application of 10 seconds in order to fully exfoliate a graphite sheet in an aqueous ammonium sulfate solution. One of ordinary skill in the art before the time of filing would have found it obvious to select the claimed duration of voltage application in order to identify and use a workable range of voltage application duration to produce an exfoliated felt consistent with the method of D1.
	Regarding Claims 13, 29, and 30, D1 modified in view of D2, D5 and D3 is relied upon as above. D1 further discloses wherein the voltage differential is applied for 1 minute which is within and renders obvious the claimed duration of from 30 seconds to 2 minutes (regarding Claim 13), the claimed duration of 30-90 seconds (regarding Claim 29), and the claimed duration of 60 seconds (regarding Claim 30).  Furthermore, one of ordinary skill in the art before the time of filing would have found it obvious to select the claimed duration of voltage application in order to identify and use a workable range of voltage application duration to produce an exfoliated felt consistent with the method of D1.
	Regarding Claim 18, D1 modified in view of D2, D5 and D3 is relied upon as above. D1 is silent with respect to the exfoliated graphite felt exhibiting an aqueous contact angle from 0 degrees to 10 degrees.  However, this claimed property would necessarily result from the method of D1 modified in view of D2 as asserted above.
	Regarding Claim 20, D1 modified in view of D2, D5 and D3 is relied upon as above. D1 further discloses wherein the exfoliated graphite felt has a surface oxygen content of at least 20% as determined by X-ray photoelectron spectroscopy (para. 29 discloses the C:O atomic ratio may be 1:1 which is within the claimed range with respect to previous Claim 19) and within the claimed range of 20-25% as determined by XPS (with respect to Claim 20). Furthermore, D1 modified in view of D2 as asserted above with respect to Claim 1 results in the claimed method and therefore necessarily produces the claimed structure including the claimed surface oxygen content.  
	Regarding Claim 21, D1 modified in view of D2, D5 and D3 is relied upon as above. D1 further discloses wherein the exfoliated graphite felt has an oxygen-to- carbon ratio of at least 0.3 as determined by X-ray photoelectron spectroscopy (para. 29 discloses the C:O atomic ratio may be 1:1 which is within the claimed range). Furthermore, D1 modified in view of D2 as asserted above with respect to Claim 1 results in the claimed method and therefore necessarily produces the claimed structure including the claimed surface oxygen content.   
	Regarding Claim 22, D1 modified in view of D2, D5 and D3 is relied upon as above. D1 further discloses wherein the exfoliated graphite felt has an oxygen-to- carbon ratio from 0.25 to 0.375 as determined by X-ray photoelectron spectroscopy (para. 29 discloses the C:O atomic ratio may be 1:1 which is within the claimed range). Furthermore, D1 modified in view of D2 as asserted above with respect to Claim 1 results in the claimed method and therefore necessarily produces the claimed structure including the claimed surface oxygen content.     
	Regarding Claim 26, D1 modified in view of D2, D5 and D3 is relied upon as above. D1 does not disclose the limitations of Claim 26 however D3 further discloses wherein the first and second electrolyte reservoirs comprise dissolved vanadyl sulfate (VOSO4) (D3, section 2.3 Electrochemical Performance).  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 such that when using the exfoliated felt electrodes made by the method of D1 in the intended application of a redox flow battery, the redox flow battery comprises first and second electrolyte reservoirs comprising vanadyl sulfate as taught by D3. The motivation for doing so would have been to use a known electrolyte for vanadium redox flow cells as taught by D3.
	Regarding Claim 27, D1 modified in view of D2 and D3 is relied upon as above. 	D1 does not disclose the limitations of Claim 27 however D3 further discloses wherein the first and second electrolyte reservoirs comprise dissolved H2SO4 (D3, section 2.3 Electrochemical Performance).  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 such that when using the exfoliated felt electrodes made by the method of D1 in the intended application of a redox flow battery, the redox flow battery comprises first and second electrolyte reservoirs comprising dissolved H2SO4 as taught by D3. The motivation for doing so would have been to use a known electrolyte for vanadium redox flow cells as taught by D3.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over D1, D2, D5 and D3 further in view of D4.

	Regarding Claim 17, D1 modified in view of D2, D5 and D3 is relied upon as above with respect to the method of Claim 1.
	D1 does not disclose wherein applying a voltage differential to the graphite felt comprises applying the voltage differential to a roller that contacts the graphite felt as required by instant Claim 17.
	D4 discloses electrolytic exfoliation of graphite using a roller wherein the method comprises applying a voltage differential to the graphite via a roller that contacts the graphite (abstract states “applying a first bias voltage and rolling the roller 21 under the first bias voltage to perform an intercalation of the graphite pieces 22”; see also Fig. 2, roller 21). D4 further teaches that this process is suitable for the mass production of exfoliated graphite (abstract).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified the method of D1 to comprise applying a voltage differential to the graphite felt comprises applying the voltage differential to a roller that contacts the graphite felt as required by instant Claim 17. The motivation for doing so would have been to use a known method suitable for use for the exfoliation of graphite as taught by D4. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). Here, applying the known roller electrolytic exfoliation method of D4 to the method of D1 would have been obvious and provided the predictable result of efficiently exfoliating the graphite as taught by D4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729